Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-12, 14-23, 25, 26, 28-37, 39-41, 43-52, 54, 55, 57, 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dinan (U.S. Pub No. 2013/0195057 A1) in view of Yerramalli et al. (U.S. Pub No. 2016/0345206 A1).


1. Dinan teaches a method comprising: receiving, by a wireless device, at least one radio resource control (RRC) message comprising a field indicating a starting symbol for an enhanced physical downlink control channel (ePDCCH) [par 0030, 0045, base station transmitting RRC message(s) to wireless device when the carrier is configured) between full system bandwidth and the minimum of system bandwidth and X. At least one RRC reconfiguration message may indicate the configuration parameters of a non-prime carrier to the wireless device, including enhanced PDCCH and PDSCH configuration parameters and subframes that the configuration is applicable. For example, the starting symbol may be configured as the first, second, third, or forth symbol in a subset of subframes or all subframes]; and receiving a signal during a time duration via the ePDCCH, wherein the ePDCCH starts, in the time duration from the starting symbol indicated in the at least one RRC message [par 0067, According to some of the various aspects of embodiments, enhanced PDCCH 711 and PDSCH 705 radio resources may start from the first symbol of a subframe and end at the last symbol of the subframe. Enhanced PDCCH 711 and PDSCH 705 radio resources may span the entire duration of a subframe in time. In another example implementation, the starting symbol and/or the ending symbol of enhanced PDCCH and PDSCH in all or a subset of subframes may be a configurable parameter and may be indicated to a wireless device employing RRC signaling], Dinan fail to show plus a nonzero offset symbol value associated with a listen-before-talk (LBT) procedure.
 	In an analogous art Yerramalli show plus a nonzero offset symbol value associated with a listen-before-talk (LBT) procedure [par 0159, The channel reservation signal 820 may establish a timing (e.g., a timing of a leading boundary 825-a or a trailing boundary 825-b) of a dynamic TTI 830 corresponding to the LBT transmission, as well as a leading boundary or a trailing boundary of a shared data channel (e.g., a PDSCH) of the LBT transmission. The dynamic TTI 830 may include a shared data region, which shared data region may include the shared data channel and a search space 835 for a control channel (e.g., an EPDCCH). Leading and/or trailing boundaries of the search space 835 may be based at least in part on an offset 840 (e.g., a symbol offset) between the dynamic TTI 830 (e.g., the leading boundary 825-a of the dynamic TTI 830) and a boundary of the static subframe positions (e.g., the boundary 815-a)].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teaching of Dinan and Yerramalli because it would have provide enhancements to control flow processing for floating transmission time interval (TTI) operation in unlicensed cells including enhanced physical downlink control channel (ePDCCH) processing.


2. Dinan and Yerramalli demonstrate the method of claim 1, Dinan fail to show further comprising transmitting, via radio resources indicated by the signal, an uplink transport block.
 	In an analogous art Yerramalli show further comprising transmitting, via radio resources indicated by the signal, an uplink transport block [par 0117, fig 3B, a UE that receives at least one uplink grant for at least one TTI of a multiple-TTI uplink transmission in a shared radio frequency spectrum band may be triggered to transmit a SRS without a PUSCH transmission during a TTI, by disabling all of the transport blocks (TBs) within the TTI].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teaching of Dinan and Yerramalli because it would have provide enhancements to control flow processing for floating transmission time interval 

3. Dinan and Yerramalli display the method of claim 1, Dinan fail to show further comprising receiving, via radio resources indicated by the signal, a downlink transport block.
 	In an analogous art Yerramalli show further comprising receiving, via radio resources indicated by the signal, a downlink transport block [par 0117, fig 3B, a UE that receives at least one uplink grant for at least one TTI of a multiple-TTI uplink transmission in a shared radio frequency spectrum band may be triggered to transmit a SRS without a PUSCH transmission during a TTI, by disabling all of the transport blocks (TBs) within the TTI].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teaching of Dinan and Yerramalli because it would have provide enhancements to control flow processing for floating transmission time interval (TTI) operation in unlicensed cells including enhanced physical downlink control channel (ePDCCH) processing.

4. Dinan and Yerramalli illustrate the method of claim 1, wherein the time duration is a subframe [Dinan, par 0018, In this example, radio frame duration is 10 msec. Other frame durations, for example, in the range of 1 to 100 msec may also be supported. In this example, a 10 ms radio frame 201 may be divided into ten equally sized sub-frames 202. Other subframe durations such as including 0.5 msec, 1 msec, 2 msec, and 5 msec may also be supported].

5. Dinan and Yerramalli convey the method of claim 1, Dinan fail to show wherein a base station performs the LBT procedure.
 	In an analogous art Yerramalli show wherein a base station performs the LBT procedure [par 0099, UEs 115 or eNBs 105 using LAA cells may utilize LBT procedures for transmissions in the shared frequency spectrum band].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teaching of Dinan and Yerramalli because it would have provide enhancements to control flow processing for floating transmission time interval (TTI) operation in unlicensed cells including enhanced physical downlink control channel (ePDCCH) processing.

6. Dinan and Yerramalli provide the method of claim 1, wherein the at least one RRC message further comprises one or more parameters indicating resource blocks (RBs) for the ePDCCH [abstract, The second RRC message indicates a frequency allocation for the first ePDCCH in terms of resource blocks in a subset of subframes. The base station transmits scheduling information on the first ePDCCH in a first subframe].

7. Dinan and Yerramalli describe the method of claim 6, wherein the one or more parameters indicate one or two sets of RB pairs [Dinan par 0067, In an example implementation, some of the resource elements of resource blocks employed for enhanced PDCCH may be employed for an enhanced PHICH transmission. Enhanced PHICH may carry ack/nack for uplink packets transmitted on the non-prime uplink carrier].

8. Dinan and Yerramalli provides the method of claim 7, wherein the field indicating the starting symbol applies to the one or two sets of RB pairs [par 0065, The starting symbol of radio resources of the second physical downlink shared channel 705 and/or the second control channel 711 may be indicated by at least one control message].

10. Dinan and Yerramalli provide the method of claim 1, Dinan fail to show wherein the at least one RRC message comprises a parameter indicating one or more possible starting positions of transmission in the time duration [Dinan, par 0047, The PDSCH starting position of the scheduled carrier may be RRC-signaled to the wireless device. In LTE Rel-10 carrier aggregation, the starting position of PDSCH cannot be configured to be the first symbol], and further comprising determining, based on the parameter, the non-zero offset symbol value [par 0050, The configuration may comprise at least one of the following: i) a starting frequency offset in terms of a first number of radio resource blocks; ii) bandwidth of enhanced physical downlink control channel in terms of a second number of radio resource blocks; iii) starting time in a subframe in terms of number of symbols; iv].
	
11. Dinan and Yerramalli create the method of claim 1, further comprising: receiving, during the time duration and via a physical downlink shared channel (PDSCH), a par 0041,0048, Enhanced PDDCH configuration parameters may comprise a frequency offset and/or bandwidth in terms of resource blocks. The PDSCH and/or enhanced PDCCH starting position of a non-prime carrier may be transmitted to the wireless device employing RRC messages. A non-prime carrier may be configured to not carry the legacy PDCCH. The RRC signaling for non-prime carrier configuration may indicate the very first OFDM symbol in a subframe as the PDSCH starting position, unlike legacy LTE systems].
 
12. Dinan and Yerramalli disclose the method of claim 1, Dinan fail to show further comprising determining, based on a reference signal, that the ePDCCH is received via a partial subframe.
 	In an analogous art Yerramalli show further comprising determining, based on a reference signal, that the ePDCCH is received via a partial subframe [par 0008, 0049, The described aspects also include enhancements for reference signal configuration for unlicensed cells, processing of joint grants for multiple unlicensed cells, ePDCCH processing for partial subframes, and multi-channel DRS operation. The method may include receiving a discovery signals measurement timing configuration (DMTC) associated with one or more cells of a shared frequency spectrum band, determining a subframe associated with discovery reference signal (DRS) for the one or more cells, and determining a starting symbol of the DRS within the subframe for at least one cell]


14. Dinan and Yerramalli provide the method of claim 1, Dinan fail to show wherein the at least one RRC message further comprises one or more configuration parameters of a licensed assisted access (LAA) cell.
 	In an analogous art Yerramalli show wherein the at least one RRC message further comprises one or more configuration parameters of a licensed assisted access (LAA) cell [par 0100, More specifically, FIG. 2 illustrates examples of a supplemental downlink mode (e.g., LAA), a carrier aggregation (CA) mode, and a standalone (SA) mode in which LTE/LTE-A is deployed using a shared frequency spectrum band].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teaching of Dinan and Yerramalli because it would have provide enhancements to control flow processing for floating transmission time interval (TTI) operation in unlicensed cells including enhanced physical downlink control channel (ePDCCH) processing

15. Dinan and Yerramalli convey the method of claim 1, Dinan fail to show further comprising receiving, in a PDSCH and using a downlink grant received in the ePDCCH, one or more downlink transport blocks.

 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teaching of Dinan and Yerramalli because it would have provide enhancements to control flow processing for floating transmission time interval (TTI) operation in unlicensed cells including enhanced physical downlink control channel (ePDCCH) processing

16. Dinan teaches a method comprising: transmitting, by a base station, at least one radio resource (RRC) message comprising a field indicating a starting symbol for an enhanced physical downlink control channel (ePDCCH) [par 0030, 0045, base station transmitting RRC message(s) to wireless device when the carrier is configured) between full system bandwidth and the minimum of system bandwidth and X. At least one RRC reconfiguration message may indicate the configuration parameters of a non-prime carrier to the wireless device, including enhanced PDCCH and PDSCH configuration parameters and subframes that the configuration is applicable. For example, the starting symbol may be configured as the first, second, third, or forth symbol in a subset of subframes or all subframes]; and transmitting a signal during a time duration via the ePDCCH, wherein the ePDCCH starts, in the time duration, from par 0067, According to some of the various aspects of embodiments, enhanced PDCCH 711 and PDSCH 705 radio resources may start from the first symbol of a subframe and end at the last symbol of the subframe. Enhanced PDCCH 711 and PDSCH 705 radio resources may span the entire duration of a subframe in time. In another example implementation, the starting symbol and/or the ending symbol of enhanced PDCCH and PDSCH in all or a subset of subframes may be a configurable parameter and may be indicated to a wireless device employing RRC signaling].  
Dinan fail to show associated with a listen-before-talk (LBT) procedure. In an analogous art Yerramalli show associated with a listen-before-talk (LBT) procedure [par 0159, The channel reservation signal 820 may establish a timing (e.g., a timing of a leading boundary 825-a or a trailing boundary 825-b) of a dynamic TTI 830 corresponding to the LBT transmission, as well as a leading boundary or a trailing boundary of a shared data channel (e.g., a PDSCH) of the LBT transmission. The dynamic TTI 830 may include a shared data region, which shared data region may include the shared data channel and a search space 835 for a control channel (e.g., an EPDCCH). Leading and/or trailing boundaries of the search space 835 may be based at least in part on an offset 840 (e.g., a symbol offset) between the dynamic TTI 830 (e.g., the leading boundary 825-a of the dynamic TTI 830) and a boundary of the static subframe positions (e.g., the boundary 815-a)].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teaching of Dinan and Yerramalli because it would have provide enhancements to control flow processing for floating transmission time interval 

17. Dinan and Yerramalli create the method of claim 16, Dinan fail to show further comprising receiving, via radio resources indicated by the signal, an uplink transport block.
 	In an analogous art Yerramalli show further comprising receiving, via radio resources indicated by the signal, an uplink transport block [par 0117, fig 3B, a UE that receives at least one uplink grant for at least one TTI of a multiple-TTI uplink transmission in a shared radio frequency spectrum band may be triggered to transmit a SRS without a PUSCH transmission during a TTI, by disabling all of the transport blocks (TBs) within the TTI].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teaching of Dinan and Yerramalli because it would have provide enhancements to control flow processing for floating transmission time interval (TTI) operation in unlicensed cells including enhanced physical downlink control channel (ePDCCH) processing.


18. Dinan and Yerramalli define the method of claim 16, Dinan fail to show further comprising transmitting, via radio resources indicated by the signal, a downlink transport block.
par 0117, fig 3B, a UE that receives at least one uplink grant for at least one TTI of a multiple-TTI uplink transmission in a shared radio frequency spectrum band may be triggered to transmit a SRS without a PUSCH transmission during a TTI, by disabling all of the transport blocks (TBs) within the TTI].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teaching of Dinan and Yerramalli because it would have provide enhancements to control flow processing for floating transmission time interval (TTI) operation in unlicensed cells including enhanced physical downlink control channel (ePDCCH) processing.

19. Dinan and Yerramalli teach the method of claim 16, wherein the time duration is a subframe [Dinan, par 0018, In this example, radio frame duration is 10 msec. Other frame durations, for example, in the range of 1 to 100 msec may also be supported. In this example, a 10 ms radio frame 201 may be divided into ten equally sized sub-frames 202. Other subframe durations such as including 0.5 msec, 1 msec, 2 msec, and 5 msec may also be supported]. 

20. Dinan and Yerramalli disclose the method of claim 16, Dinan fail to show wherein the base station performs the LBT procedure.
par 0099, UEs 115 or eNBs 105 using LAA cells may utilize LBT procedures for transmissions in the shared frequency spectrum band].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teaching of Dinan and Yerramalli because it would have provide enhancements to control flow processing for floating transmission time interval (TTI) operation in unlicensed cells including enhanced physical downlink control channel (ePDCCH) processing.


21. Dinan and Yerramalli reveal the method of claim 16, wherein the at least one RRC message further comprises one or more parameters indicating resource blocks (RBs) for the ePDCCH [Dinan abstract, The second RRC message indicates a frequency allocation for the first ePDCCH in terms of resource blocks in a subset of subframes. The base station transmits scheduling information on the first ePDCCH in a first subframe].

22. Dinan and Yerramalli define the method of claim 21, wherein the one or more parameters indicate one or two sets of RB pairs [Dinan par 0067, In an example implementation, some of the resource elements of resource blocks employed for enhanced PDCCH may be employed for an enhanced PHICH transmission. Enhanced PHICH may carry ack/nack for uplink packets transmitted on the non-prime uplink carrier].

23. Dinan and Yerramalli describe the method of claim 22, wherein the field indicating the starting symbol applies to the one or two sets of RB pairs [par 0065, The starting symbol of radio resources of the second physical downlink shared channel 705 and/or the second control channel 711 may be indicated by at least one control message].


25. Dinan and Yerramalli display the method of claim 16, wherein the at least one RRC message comprises a parameter indicating one or more possible starting positions of transmission in a subframe and for determining the non-zero offset symbol value[par 0050, The configuration may comprise at least one of the following: i) a starting frequency offset in terms of a first number of radio resource blocks; ii) bandwidth of enhanced physical downlink control channel in terms of a second number of radio resource blocks; iii) starting time in a subframe in terms of number of symbols; iv].

26. Dinan and Yerramalli provide the method of claim 16, further comprising transmitting, during the time duration and via a physical downlink shared channel (PDSCH), a second signal, wherein the PDSCH starts, in the time duration[Dinan, par 0047, The PDSCH starting position of the scheduled carrier may be RRC-signaled to the wireless device. In LTE Rel-10 carrier aggregation, the starting position of PDSCH cannot be configured to be the first symbol], from the starting symbol indicated in the at least one RRC message plus a nonzero offset symbol value [par 0050, The configuration may comprise at least one of the following: i) a starting frequency offset in terms of a first number of radio resource blocks; ii) bandwidth of enhanced physical downlink control channel in terms of a second number of radio resource blocks; iii) starting time in a subframe in terms of number of symbols; iv]


28. Dinan and Yerramalli display the method of claim 16, Dinan fail to show wherein the at least one RRC message further comprises one or more configuration parameters of a licensed assisted access (LAA) cell.
 	In an analogous art Yerramalli show wherein the at least one RRC message further comprises one or more configuration parameters of a licensed assisted access (LAA) cell [par 0100, More specifically, FIG. 2 illustrates examples of a supplemental downlink mode (e.g., LAA), a carrier aggregation (CA) mode, and a standalone (SA) mode in which LTE/LTE-A is deployed using a shared frequency spectrum band].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teaching of Dinan and Yerramalli because it would have provide enhancements to control flow processing for floating transmission time interval (TTI) operation in unlicensed cells including enhanced physical downlink control channel (ePDCCH) processing.


29. Dinan and Yerramalli convey the method of claim 16, Dinan fail to show further comprising transmitting, in a PDSCH and using a downlink grant transmitted in the ePDCCH, one or more downlink transport blocks.
par 0139, In some examples, the cross-subframe indicator of the CSI reference signal configuration may be provided in a common grant (e.g., a PDSCH grant) or in a physical layer channel transmission (e.g., similar to a physical frame format indication channel (PFFICH)))].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teaching of Dinan and Yerramalli because it would have provide enhancements to control flow processing for floating transmission time interval (TTI) operation in unlicensed cells including enhanced physical downlink control channel (ePDCCH) processing

30. Dinan and Yerramalli teach a wireless device comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors [par 0020, A communication network 400 may include at least one base station 401 and at least one wireless device 406. The base station 401 may include at least one communication interface 402, at least one processor 403, and at least one set of program code instructions 405 stored in non-transitory memory 404 and executable by the at least one processor 403. The wireless device 406 may include at least one communication interface 407, at least one processor 408, and at least one set of program code instructions 410 stored in non-transitory memory 409 and executable by the at least one processor 408], cause the wireless device to: receive at least one radio resource control (RRC) message comprising a field indicating a starting symbol for an par 0030, 0045, base station transmitting RRC message(s) to wireless device when the carrier is configured) between full system bandwidth and the minimum of system bandwidth and X. At least one RRC reconfiguration message may indicate the configuration parameters of a non-prime carrier to the wireless device, including enhanced PDCCH and PDSCH configuration parameters and subframes that the configuration is applicable. For example, the starting symbol may be configured as the first, second, third, or forth symbol in a subset of subframes or all subframes]; and receive a signal during a time duration via the ePDCCH, wherein the ePDCCH starts, in the time duration, from the starting symbol indicated in the at least one RRC message[par 0067, According to some of the various aspects of embodiments, enhanced PDCCH 711 and PDSCH 705 radio resources may start from the first symbol of a subframe and end at the last symbol of the subframe. Enhanced PDCCH 711 and PDSCH 705 radio resources may span the entire duration of a subframe in time. In another example implementation, the starting symbol and/or the ending symbol of enhanced PDCCH and PDSCH in all or a subset of subframes may be a configurable parameter and may be indicated to a wireless device employing RRC signaling], Dinan fail to show plus a nonzero offset symbol value associated with a listen-before-talk (LBT) procedure.
 	In an analogous art Yerramalli show plus a nonzero offset symbol value associated with a listen-before-talk (LBT) procedure [par 0159, The channel reservation signal 820 may establish a timing (e.g., a timing of a leading boundary 825-a or a trailing boundary 825-b) of a dynamic TTI 830 corresponding to the LBT transmission, as well as a leading boundary or a trailing boundary of a shared data channel (e.g., a PDSCH) of the LBT transmission. The dynamic TTI 830 may include a shared data region, which shared data region may include the shared data channel and a search space 835 for a control channel (e.g., an EPDCCH). Leading and/or trailing boundaries of the search space 835 may be based at least in part on an offset 840 (e.g., a symbol offset) between the dynamic TTI 830 (e.g., the leading boundary 825-a of the dynamic TTI 830) and a boundary of the static subframe positions (e.g., the boundary 815-a)].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teaching of Dinan and Yerramalli because it would have provide enhancements to control flow processing for floating transmission time interval (TTI) operation in unlicensed cells including enhanced physical downlink control channel (ePDCCH) processing.

31. Dinan and Yerramalli reveal the wireless device of claim 30, Dinan fail to show wherein the instructions, when executed by the one or more processors, further cause the wireless device to transmit, via radio resources indicated by the signal, an uplink transport block.
 	In an analogous art Yerramalli show wherein the instructions, when executed by the one or more processors, further cause the wireless device to transmit, via radio resources indicated by the signal, an uplink transport block[par 0117, fig 3B, a UE that receives at least one uplink grant for at least one TTI of a multiple-TTI uplink transmission in a shared radio frequency spectrum band may be triggered to transmit a SRS without a PUSCH transmission during a TTI, by disabling all of the transport blocks (TBs) within the TTI].




32. Dinan and Yerramalli describe the wireless device of claim 30, Dinan fail to show wherein the instructions, when executed by the one or more processors, further cause the wireless device to receive, via radio resources indicated by the signal, a downlink transport block.
 	In an analogous art Yerramalli show wherein the instructions, when executed by the one or more processors, further cause the wireless device to receive, via radio resources indicated by the signal, a downlink transport block[par 0117, fig 3B, a UE that receives at least one uplink grant for at least one TTI of a multiple-TTI uplink transmission in a shared radio frequency spectrum band may be triggered to transmit a SRS without a PUSCH transmission during a TTI, by disabling all of the transport blocks (TBs) within the TTI].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teaching of Dinan and Yerramalli because it would have provide enhancements to control flow processing for floating transmission time interval 


33. Dinan and Yerramalli reveal the wireless device of claim 30, wherein the time duration is a subframe [Dinan, par 0018, In this example, radio frame duration is 10 msec. Other frame durations, for example, in the range of 1 to 100 msec may also be supported. In this example, a 10 ms radio frame 201 may be divided into ten equally sized sub-frames 202. Other subframe durations such as including 0.5 msec, 1 msec, 2 msec, and 5 msec may also be supported]. 


34. Dinan and Yerramalli illustrate the wireless device of claim 30, Dinan fail to show wherein a base station perform the LBT procedure.
 	In an analogous art Yerramalli show wherein a base station perform the LBT procedure [par 0099, UEs 115 or eNBs 105 using LAA cells may utilize LBT procedures for transmissions in the shared frequency spectrum band].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teaching of Dinan and Yerramalli because it would have provide enhancements to control flow processing for floating transmission time interval (TTI) operation in unlicensed cells including enhanced physical downlink control channel (ePDCCH) processing.


35. Dinan and Yerramalli convey the wireless device of claim 30, wherein the at least one RRC message further comprises one or more parameters indicating resource blocks (RBs) for the ePDCCH [Dinan abstract, The second RRC message indicates a frequency allocation for the first ePDCCH in terms of resource blocks in a subset of subframes. The base station transmits scheduling information on the first ePDCCH in a first subframe].


36. Dinan and Yerramalli provide the wireless device of claim 35, wherein the one or more parameters indicate one or two sets of RB pairs [Dinan par 0067, In an example implementation, some of the resource elements of resource blocks employed for enhanced PDCCH may be employed for an enhanced PHICH transmission. Enhanced PHICH may carry ack/nack for uplink packets transmitted on the non-prime uplink carrier].

37. Dinan and Yerramalli display the wireless device of claim 36, wherein the field indicating the starting symbol applies to the one or two sets of RB pairs[par 0065, The starting symbol of radio resources of the second physical downlink shared channel 705 and/or the second control channel 711 may be indicated by at least one control message].

, par 0047, The PDSCH starting position of the scheduled carrier may be RRC-signaled to the wireless device. In LTE Rel-10 carrier aggregation, the starting position of PDSCH cannot be configured to be the first symbol]; and the instructions, when executed by the one or more processors, further cause the wireless device to determine, based on the parameter, the non-zero offset symbol value[par 0050, The configuration may comprise at least one of the following: i) a starting frequency offset in terms of a first number of radio resource blocks; ii) bandwidth of enhanced physical downlink control channel in terms of a second number of radio resource blocks; iii) starting time in a subframe in terms of number of symbols; iv].


40. Dinan and Yerramalli reveal the wireless device of claim 30, wherein the instructions, when executed by the one or more processors, further cause the wireless device to: receive, during the time duration and via a physical downlink shared channel (PDSCH), a second signal, wherein the PDSCH starts, in the time duration, from the starting symbol indicated in the at least one RRC message plus a non-zero offset symbol value; and determine, based on the starting symbol, a PDSCH starting symbol in the time duration[par 0041,0048, Enhanced PDDCH configuration parameters may comprise a frequency offset and/or bandwidth in terms of resource blocks. The PDSCH and/or enhanced PDCCH starting position of a non-prime carrier may be transmitted to the wireless device employing RRC messages. A non-prime carrier may be configured to not carry the legacy PDCCH. The RRC signaling for non-prime carrier configuration may indicate the very first OFDM symbol in a subframe as the PDSCH starting position, unlike legacy LTE systems].

41. Dinan and Yerramalli demonstrate the wireless device of claim 30, Dinan fail to show wherein the instructions, when executed by the one or more processors, further cause the wireless device to determine, based on a reference signal, that the ePDCCH is received via a partial subframe.
 	In an analogous art Yerramalli show wherein the instructions, when executed by the one or more processors, further cause the wireless device to determine, based on a reference signal, that the ePDCCH is received via a partial subframe [par 0008, 0049, The described aspects also include enhancements for reference signal configuration for unlicensed cells, processing of joint grants for multiple unlicensed cells, ePDCCH processing for partial subframes, and multi-channel DRS operation. The method may include receiving a discovery signals measurement timing configuration (DMTC) associated with one or more cells of a shared frequency spectrum band, determining a subframe associated with discovery reference signal (DRS) for the one or more cells, and determining a starting symbol of the DRS within the subframe for at least one cell]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teaching of Dinan and Yerramalli because it would have provide enhancements to control flow processing for floating transmission time interval 


43. Dinan and Yerramalli illustrate the wireless device of claim 30, Dinan fail to show wherein the at least one RRC message further comprises one or more configuration parameters of a licensed assisted access (LAA) cell.
 	In an analogous art Yerramalli show wherein the at least one RRC message further comprises one or more configuration parameters of a licensed assisted access (LAA) cell [par 0100, More specifically, FIG. 2 illustrates examples of a supplemental downlink mode (e.g., LAA), a carrier aggregation (CA) mode, and a standalone (SA) mode in which LTE/LTE-A is deployed using a shared frequency spectrum band].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teaching of Dinan and Yerramalli because it would have provide enhancements to control flow processing for floating transmission time interval (TTI) operation in unlicensed cells including enhanced physical downlink control channel (ePDCCH) processing

44.  Dinan and Yerramalli disclose the wireless device of claim 30, Dinan fail to show wherein the instructions, when executed by the one or more processors, further cause the wireless device to receive, in a PDSCH and using a downlink grant received in the ePDCCH, one or more downlink transport blocks.
par 0139, In some examples, the cross-subframe indicator of the CSI reference signal configuration may be provided in a common grant (e.g., a PDSCH grant) or in a physical layer channel transmission (e.g., similar to a physical frame format indication channel (PFFICH)))].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teaching of Dinan and Yerramalli because it would have provide enhancements to control flow processing for floating transmission time interval (TTI) operation in unlicensed cells including enhanced physical downlink control channel (ePDCCH) processing

45. Dinan creates a base station comprising: one or more processors; memory storing instructions that, when executed by the one or more processors, cause the base station to: transmit at least one radio resource (RRC) message comprising a field indicating a starting symbol for an enhanced physical downlink control channel (ePDCCH) [par 0030, 0045, base station transmitting RRC message(s) to wireless device when the carrier is configured) between full system bandwidth and the minimum of system bandwidth and X. At least one RRC reconfiguration message may indicate the configuration parameters of a non-prime carrier to the wireless device, including enhanced PDCCH and PDSCH configuration parameters and subframes that the configuration is applicable. For example, the starting symbol may be configured as the first, second, third, or forth symbol in a subset of subframes or all subframes]; and transmit a signal during a time duration via the ePDCCH, wherein the ePDCCH starts, in the time duration, from the starting symbol indicated in the at least one RRC message plus a non-zero offset symbol value [par 0067, According to some of the various aspects of embodiments, enhanced PDCCH 711 and PDSCH 705 radio resources may start from the first symbol of a subframe and end at the last symbol of the subframe. Enhanced PDCCH 711 and PDSCH 705 radio resources may span the entire duration of a subframe in time. In another example implementation, the starting symbol and/or the ending symbol of enhanced PDCCH and PDSCH in all or a subset of subframes may be a configurable parameter and may be indicated to a wireless device employing RRC signaling].  
 	Dinan fail to show associated with a listen-before-talk (LBT) procedure. In an analogous art Yerramalli show associated with a listen-before-talk (LBT) procedure [par 0159, The channel reservation signal 820 may establish a timing (e.g., a timing of a leading boundary 825-a or a trailing boundary 825-b) of a dynamic TTI 830 corresponding to the LBT transmission, as well as a leading boundary or a trailing boundary of a shared data channel (e.g., a PDSCH) of the LBT transmission. The dynamic TTI 830 may include a shared data region, which shared data region may include the shared data channel and a search space 835 for a control channel (e.g., an EPDCCH). Leading and/or trailing boundaries of the search space 835 may be based at least in part on an offset 840 (e.g., a symbol offset) between the dynamic TTI 830 (e.g., the leading boundary 825-a of the dynamic TTI 830) and a boundary of the static subframe positions (e.g., the boundary 815-a)].



46. Dinan and Yerramalli reveal the base station of claim 45, Dinan fail to show wherein the instructions, when executed by the one or more processors, further cause the base station to receive, via radio resources indicated by the signal, an uplink transport block.
 	In an analogous art Yerramalli show wherein the instructions, when executed by the one or more processors, further cause the base station to receive, via radio resources indicated by the signal, an uplink transport block[par 0117, fig 3B, a UE that receives at least one uplink grant for at least one TTI of a multiple-TTI uplink transmission in a shared radio frequency spectrum band may be triggered to transmit a SRS without a PUSCH transmission during a TTI, by disabling all of the transport blocks (TBs) within the TTI].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teaching of Dinan and Yerramalli because it would have provide enhancements to control flow processing for floating transmission time interval (TTI) operation in unlicensed cells including enhanced physical downlink control channel (ePDCCH) processing.


 	In an analogous art Yerramalli show wherein the instructions, when executed by the one or more processors, further cause the base station to transmit, via radio resources indicated by the signal, a downlink transport block[par 0117, fig 3B, a UE that receives at least one uplink grant for at least one TTI of a multiple-TTI uplink transmission in a shared radio frequency spectrum band may be triggered to transmit a SRS without a PUSCH transmission during a TTI, by disabling all of the transport blocks (TBs) within the TTI].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teaching of Dinan and Yerramalli because it would have provide enhancements to control flow processing for floating transmission time interval (TTI) operation in unlicensed cells including enhanced physical downlink control channel (ePDCCH) processing.


48. Dinan and Yerramalli provide the base station of claim 45, wherein the time duration is a subframe [Dinan, par 0018, In this example, radio frame duration is 10 msec. Other frame durations, for example, in the range of 1 to 100 msec may also be supported. In this example, a 10 ms radio frame 201 may be divided into ten equally sized sub-frames 202. Other subframe durations such as including 0.5 msec, 1 msec, 2 msec, and 5 msec may also be supported].


49. Dinan and Yerramalli demonstrate the base station of claim 45, Dinan fail to show wherein the base station performs the LBT procedure.
 	In an analogous art Yerramalli show wherein the base station performs the LBT procedure [par 0099, UEs 115 or eNBs 105 using LAA cells may utilize LBT procedures for transmissions in the shared frequency spectrum band].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teaching of Dinan and Yerramalli because it would have provide enhancements to control flow processing for floating transmission time interval (TTI) operation in unlicensed cells including enhanced physical downlink control channel (ePDCCH) processing.

50. Dinan and Yerramalli display the base station of claim 45, wherein the at least one RRC message further comprises one or more parameters indicating resource blocks (RBs) for the ePDCCH [Dinan, abstract, The second RRC message indicates a frequency allocation for the first ePDCCH in terms of resource blocks in a subset of subframes. The base station transmits scheduling information on the first ePDCCH in a first subframe].

par 0067, In an example implementation, some of the resource elements of resource blocks employed for enhanced PDCCH may be employed for an enhanced PHICH transmission. Enhanced PHICH may carry ack/nack for uplink packets transmitted on the non-prime uplink carrier].


52. Dinan and Yerramalli create the base station of claim 51, wherein the field indicating the starting symbol applies to the one or two sets of RB pairs [par 0065, The starting symbol of radio resources of the second physical downlink shared channel 705 and/or the second control channel 711 may be indicated by at least one control message].

54. Dinan and Yerramalli display the base station of claim 45, wherein the at least one RRC message comprises a parameter indicating one or more possible starting positions of transmission in a subframe[Dinan, par 0047, The PDSCH starting position of the scheduled carrier may be RRC-signaled to the wireless device. In LTE Rel-10 carrier aggregation, the starting position of PDSCH cannot be configured to be the first symbol], and for determining the non-zero offset symbol value [par 0050, The configuration may comprise at least one of the following: i) a starting frequency offset in terms of a first number of radio resource blocks; ii) bandwidth of enhanced physical downlink control channel in terms of a second number of radio resource blocks; iii) starting time in a subframe in terms of number of symbols; iv].


55. Dinan and Yerramalli illustrate the base station of claim 45, wherein the instructions, when executed by the one or more processors, further cause the base station to transmit, during the time duration and via a physical downlink shared channel (PDSCH), a second signal, wherein the PDSCH starts, in the time duration, from the starting symbol indicated in the at least one RRC message plus a non-zero offset symbol value[par 0041,0048, Enhanced PDDCH configuration parameters may comprise a frequency offset and/or bandwidth in terms of resource blocks. The PDSCH and/or enhanced PDCCH starting position of a non-prime carrier may be transmitted to the wireless device employing RRC messages. A non-prime carrier may be configured to not carry the legacy PDCCH. The RRC signaling for non-prime carrier configuration may indicate the very first OFDM symbol in a subframe as the PDSCH starting position, unlike legacy LTE systems].

57. Dinan and Yerramalli demonstrate the base station of claim 45, Dinan fail to show wherein the at least one RRC message further comprises one or more configuration parameters of a licensed assisted access (LAA) cell.
 	In an analogous art Yerramalli show wherein the at least one RRC message further comprises one or more configuration parameters of a licensed assisted access (LAA) cell [par 0100, More specifically, FIG. 2 illustrates examples of a supplemental downlink mode (e.g., LAA), a carrier aggregation (CA) mode, and a standalone (SA) mode in which LTE/LTE-A is deployed using a shared frequency spectrum band].




58.Dinan and Yerramalli display the base station of claim 45, Dinan fail to show wherein the instructions, when executed by the one or more processors, further cause the base station to transmit, in a PDSCH and using a downlink grant transmitted in the ePDCCH, one or more downlink transport blocks.
 	In an analogous art Yerramalli show wherein the instructions, when executed by the one or more processors, further cause the base station to transmit, in a PDSCH and using a downlink grant transmitted in the ePDCCH, one or more downlink transport blocks [par 0139, In some examples, the cross-subframe indicator of the CSI reference signal configuration may be provided in a common grant (e.g., a PDSCH grant) or in a physical layer channel transmission (e.g., similar to a physical frame format indication channel (PFFICH)))].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teaching of Dinan and Yerramalli because it would have provide enhancements to control flow processing for floating transmission time interval 



Claims 9, 24, 38, 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dinan (U.S. Pub No. 2013/0195057 A1) in view of Yerramalli et al. (U.S. Pub No. 2016/0345206 A1) in further view of Quan et al. (U.S. Pub No. 2015/0373731 A1).


9. Dinan and Yerramalli disclose the method of claim 6, Dinan and Yerramalli fail to show wherein the one or more parameters comprise: a first parameter indicating a quantity of RB pairs; and a second parameter indicating an index that indicates RB assignment.
 	In an analogous art Quan show wherein the one or more parameters comprise: a first parameter indicating a quantity of RB pairs [par 0086-0091, It can be seen that, in the table, a configuration period of the EPDCCH is 5 ms, that is, distribution statuses of EPDCCHs in subframes 0 to 4 are the same as distribution statuses of EPDCCHs in subframes 5 to 9; and in one configuration period (the subframes 0 to 4]; and a second parameter indicating an index that indicates RB assignment [par 0008, where the resource occupation indication information is used to indicate physical resource blocks PRBs occupied by the control channel in the configuration period, and the configuration period start position is used to indicate a corresponding start point at the beginning of the configuration period].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teaching of Dinan, Yerramalli, and Quan because provide a method, an apparatus, a device, and a system for reducing interference to a control channel, to effectively resolve a problem of mutual interference of control channels between base stations.

24. Dinan and Yerramalli create the method of claim 21, Dinan and Yerramalli fail to show wherein the one or more parameters comprise: a first parameter indicating a quantity of RB pairs; and a second parameter indicating an index that indicates RB assignment.
 	In an analogous art Quan show wherein the one or more parameters comprise: a first parameter indicating a quantity of RB pairs[par 0086-0091, It can be seen that, in the table, a configuration period of the EPDCCH is 5 ms, that is, distribution statuses of EPDCCHs in subframes 0 to 4 are the same as distribution statuses of EPDCCHs in subframes 5 to 9; and in one configuration period (the subframes 0 to 4]; and a second parameter indicating an index that indicates RB assignment[par 0008, where the resource occupation indication information is used to indicate physical resource blocks PRBs occupied by the control channel in the configuration period, and the configuration period start position is used to indicate a corresponding start point at the beginning of the configuration period].


38. Dinan and Yerramalli create the wireless device of claim 35, Dinan and Yerramalli fail to show wherein the one or more parameters comprise: a first parameter indicating a quantity of RB pairs; and a second parameter indicating an index that indicates RB assignment.
 	In an analogous art Quan show wherein the one or more parameters comprise: a first parameter indicating a quantity of RB pairs [par 0086-0091, It can be seen that, in the table, a configuration period of the EPDCCH is 5 ms, that is, distribution statuses of EPDCCHs in subframes 0 to 4 are the same as distribution statuses of EPDCCHs in subframes 5 to 9; and in one configuration period (the subframes 0 to 4]; and a second parameter indicating an index that indicates RB assignment [par 0008, where the resource occupation indication information is used to indicate physical resource blocks PRBs occupied by the control channel in the configuration period, and the configuration period start position is used to indicate a corresponding start point at the beginning of the configuration period].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teaching of Dinan, Yerramalli, and Quan because provide a method, an apparatus, a device, and a system for reducing interference to a control 


53. Dinan and Yerramalli teaches the base station of claim 50, Dinan and Yerramalli fail to show wherein the one or more parameters comprise: a first parameter indicating a quantity of RB pairs; and a second parameter indicating an index that indicates RB assignment.
 	In an analogous art Quan show wherein the one or more parameters comprise: a first parameter indicating a quantity of RB pairs[par 0086-0091, It can be seen that, in the table, a configuration period of the EPDCCH is 5 ms, that is, distribution statuses of EPDCCHs in subframes 0 to 4 are the same as distribution statuses of EPDCCHs in subframes 5 to 9; and in one configuration period (the subframes 0 to 4]; and a second parameter indicating an index that indicates RB assignment [par 0008, where the resource occupation indication information is used to indicate physical resource blocks PRBs occupied by the control channel in the configuration period, and the configuration period start position is used to indicate a corresponding start point at the beginning of the configuration period].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teaching of Dinan, Yerramalli, and Quan because provide a method, an apparatus, a device, and a system for reducing interference to a control channel, to effectively resolve a problem of mutual interference of control channels between base stations.


Claims 13, 27, 42, 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dinan (U.S. Pub No. 2013/0195057 A1) in view of Yerramalli et al. (U.S. Pub No. 2016/0345206 A1) in further view of Jeong et al. (U.S. Pub No. 2014/0023006 A1).


13. Dinan and Yerramalli defines the method of claim 1, Dinan and Yerramalli fail to show wherein the non-zero offset symbol value is seven.
 	In an analogous art Jeong show wherein the non-zero offset symbol value is seven [par 0078, as a symbol offset corresponding to seven OFDM symbols exists at a starting point of each sub-frame of the second component carrier]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teaching of Dinan, Yerramalli, and Jeong because this a method and apparatus for transmitting and receiving control information using cross-carrier scheduling in a wireless communication system.


27. Dinan and Yerramalli disclose the method of claim 16, Dinan and Yerramalli fail to show wherein the non-zero offset symbol value is seven.
 	In an analogous art Jeong show wherein the non-zero offset symbol value is seven [par 0078, as a symbol offset corresponding to seven OFDM symbols exists at a starting point of each sub-frame of the second component carrier]



42. Dinan and Yerramalli demonstrate the wireless device of claim 30, Dinan and Yerramalli fail to show wherein the non-zero offset symbol value is seven.
 	In an analogous art Jeong show wherein the non-zero offset symbol value is seven [par 0078, as a symbol offset corresponding to seven OFDM symbols exists at a starting point of each sub-frame of the second component carrier]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teaching of Dinan, Yerramalli, and Jeong because this a method and apparatus for transmitting and receiving control information using cross-carrier scheduling in a wireless communication system.

56.  Dinan and Yerramalli disclose the base station of claim 45, Dinan and Yerramalli fail to show wherein the non-zero offset symbol value is seven.
 	In an analogous art Jeong show wherein the non-zero offset symbol value is seven[par 0078, as a symbol offset corresponding to seven OFDM symbols exists at a starting point of each sub-frame of the second component carrier]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teaching of Dinan, Yerramalli, and Jeong because this a 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435.  The examiner can normally be reached on 7:30-300 6:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access 






/JASON A HARLEY/Examiner, Art Unit 2468                                                                                                                                                                                                        
/ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2468